Florence N. Graham et al. filed an action in the district court against C. Dale Wolfe et al., seeking a declaratory interest in real estate. From an adverse judgment, C. Dale Wolfe appeals. On August 6, 1936, Ruth Johnson filed a cross-petition in error, which petition was filed more than six months after the final order of the trial court from which C. Dale Wolfe prosecutes appeal. We have held that such proceeding must be dismissed. In Haygood v. Pinkey, 112 Okla. 30,239 P. 456, and Bilby v. Bilby, 127 Okla. 9, 251. P. 611, we have held that a cross-petition in error must be filed within six months from the date of final judgment or this court will not review the errors presented by such cross-appeal.
Appeal dismissed.
OSBORN, C. J., and RILEY, WELCH, PHELPS, GIBSON, HURST, and DAVISON, JJ., concur. BAYLESS, V. C. J., and CORN, J., absent.